 



Exhibit 10.2
EMPLOYMENT AGREEMENT AMENDMENT
     This Employment Agreement Amendment (“Amendment”) is made and entered into
as of March 31, 2008 (the “Effective Date”) by and between Wright Medical
Technology, Inc., a Delaware corporation (the “Company”), and John K. Bakewell
(the “Employee”).
     WHEREAS, the Company and Employee are parties to an Employment Agreement
entered into as of November 22, 2005 (the “Agreement”);
     WHEREAS, the Agreement was amended as of March 31, 2007;
     WHEREAS, the terms of the Agreement as amended provide that it should
expire on March 31, 2008; and
     WHEREAS, the parties desire to extend the term of the Agreement for a
period of three (3) additional months;
     NOW, THEREFORE, based on the foregoing, and for and in consideration of the
mutual covenants contained herein, the parties, intending to be legally bound,
hereby agree as follows:
     1. The Agreement as previously amended is hereby amended by replacing
“March 31, 2008” in Paragraph 7(a) with “June 30, 2008” thereby extending the
term of the Agreement for an additional three month period.
     2. All other terms and conditions of the Agreement not specifically amended
herein shall remain in full force and effect.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the
Effective Date. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, and such counterparts together
shall constitute one and the same instrument.
AGREED AND ACCEPTED

          WRIGHT MEDICAL TECHNOLOGY, INC.   JOHN K. BAKEWELL
 
       
By:
        /s/ Gary D. Henley         /s/ John K. Bakewell
 
       
 
  Gary D. Henley    
 
  President and Chief Executive Officer    

 